PER CURIAM:
(Regla 50)
En el caso de autos, el Tribunal de Apelaciones deses-timó el recurso presentado por la Autoridad de Carreteras y Transportación del Estado Libre Asociado de Puerto Rico por falta de jurisdicción al concluir que no se anejaron do-*185cumentos esenciales al apéndice. A la luz de los hechos ante nuestra consideración y en consideración a las dispo-siciones de la Ley de la Judicatura del Estado Libre Aso-ciado de Puerto Rico de 2003(1) (Ley de la Judicatura de 2003) y del Reglamento Transitorio del Tribunal de Apela-ciones(2) resolvemos que erró el foro apelativo al desesti-mar el referido recurso.
I
Fraya, S.E. (Fraya) presentó una demanda por cobro de dinero, incumplimiento de contrato y daños y perjuicios ante el Tribunal de Primera Instancia contra la Autoridad de Carreteras y Transportación del Estado Libre Asociado de Puerto Rico (Autoridad de Carreteras). Solicitó la canti-dad de $1,000,549 que, desglosados, consisten en: (1) $349,572.96 de una deuda por trabajos realizados bajo el contrato entre las partes; (2) $146,273.99 de trabajos adi-cionales; (3) $138,176 de una cubierta de seguro de respon-sabilidad; (4) $60,000 en concepto de una cláusula contractual de incentivos; (5) $172,800 de ganancias y gastos administrativos en concepto de un contrato que la Autori-dad de Carreteras le otorgó ilegalmente a un tercero, y (6) $54,335.68 por gastos de mantenimiento. Fraya, además, alegó otros daños económicos por pagos retenidos, deduc-ciones de pago indebidas, entre otras actuaciones alegada-mente ilegales de la Autoridad de Carreteras.
Luego de aproximadamente dos años de litigio, Fraya presentó una solicitud de “Sentencia Declaratoria” dentro de este mismo pleito ante el foro de instancia. Sostuvo que *186conforme al contrato principal entre Fraya y la Autoridad de Carreteras, esta última tenía la obligación de negociar con Fraya ciertos trabajos que contrató con una tercera empresa llamada Prime Electric Corp. Según alegó, si la Autoridad de Carreteras “hubiera negociado con Fraya la cantidad que contrató con Prime Electric, Fraya hubiera obtenido un beneficio de $172,800 que representa un 27% en ganancia y gastos administrativos según se había pactado”. íd., pág. 3. Por lo tanto, le solicitó al tribunal que declarara ilegal el contrato entre la Autoridad de Carrete-ras y Prime Electric Corp. y le concediera la indemnización solicitada.
Luego de celebrar una vista, el tribunal de instancia declaró con lugar la solicitud de sentencia declaratoria de Fraya. Esta determinación fue notificada el 27 de marzo de 2003. Oportunamente, el 11 de abril de 2003 la Autoridad de Carreteras solicitó la reconsideración de este dictamen al tribunal de instancia, la cual fue declarada sin lugar mediante notificación de 2 de mayo de 2003. Inconforme, el 29 de mayo de 2003 la Autoridad de Carreteras acudió al Tribunal de Apelaciones mediante un recurso titulado “Apelación de Sentencia Declaratoria”.
Por su parte, Fraya solicitó al foro apelativo que deses-timara el recurso presentado por falta de jurisdicción. Se-ñaló que no se incluyeron en el apéndice documentos esen-ciales y que el recurso fue presentado fuera del término reglamentario. Según Fraya, la moción de reconsideración presentada por la Autoridad de Carreteras fue rechazada de plano al no ser considerada dentro de los diez días a partir de su presentación, por lo que no se interrumpió el término para acudir al Tribunal de Apelaciones. Por lo tanto, Fraya argumentó que el término para presentar el recurso de apelación comenzó a transcurrir a partir del 27 de marzo de 2003, fecha cuando el tribunal de instancia notificó la sentencia.
*187El Tribunal de Apelaciones acogió el planteamiento de Fraya y desestimó el recurso de la Autoridad de Carreteras mediante una Sentencia de 18 de diciembre de 2003. El Panel del Tribunal de Apelaciones integrado por su Presi-dente, el Juez Hiram Sánchez Martínez, la Jueza Nydia Cotto Vives y el Juez Pierre Vivoni del Valle, resolvió des-estimar el recurso por falta de jurisdicción “debido a que la sentencia apelada se dictó el 11 de marzo de 2003 y al no ser incluida en el apéndice del recurso la boleta de notifi-cación que contiene la fecha del archivo en autos”, el tribunal no podía determinar su jurisdicción. Sentencia del Tribunal de Apelaciones, pág. 2. Asimismo, determinó que el recurso presentaba otros defectos que conllevaban “de to-dos modos” su desestimación, a saber: no incluir en el apéndice una copia de la solicitud de sentencia declarato-ria presentada por Fraya y la respectiva oposición de la Autoridad de Carreteras; falta de notificación del recurso al Tribunal de Primera Instancia, y el incumplimiento con las normas reglamentarias en la notificación del recurso a la otra parte. Por lo tanto, el foro intermedio concluyó que “el Apéndice del recurso est[aba] fatalmente incompleto”.
De otra parte, la Autoridad de Carreteras alegó ante el Tribunal de Apelaciones que el recurso fue presentado oportunamente en virtud de las disposiciones de la Regla 43.5 de Procedimiento Civil.(3) Dicha regla faculta al tribunal a reconsiderar sus determinaciones en cualquier mo-mento previo a la adjudicación de todas las reclamaciones o los derechos de todas las partes, cuando en casos de recla-maciones o partes múltiples no se haya expresado en el dictamen la inexistencia de razón para posponer dictar sentencia sobre ciertas partes o reclamaciones hasta la re-solución total del pleito o no se haya ordenado expresa-*188mente su registro y notificación.(4) íd. Surge de la senten-cia declaratoria emitida por el foro de instancia que no se cumplieron con los requisitos que impone la referida Regla 43.5 para impartirle finalidad al dictamen. Por lo tanto, según la Autoridad de Carreteras, la sentencia recurrida no advino final y firme, pues el tribunal de instancia podía reconsiderarla en cualquier momento por no tratarse de una sentencia parcial final conforme a la Regla 43.5. En otras palabras, alegó que el término para acudir mediante apelación o certiorari en casos como éstos comienza a transcurrir a partir de la última determinación del tribunal con respecto al dictamen recurrido, como por ejemplo, desde un “no ha lugar” a una moción de reconsideración, y no desde la fecha cuando se emite una sentencia no final en un pleito de reclamaciones o partes múltiples.
El Tribunal de Apelaciones, de igual forma, despachó estos argumentos de la Autoridad de Carreteras al expre-sar que no estaba en posición de determinar si el caso de autos se trataba de reclamaciones múltiples debido a la falta de documentos esenciales en el apéndice, en particu*189lar la demanda. Al enterarse de la determinación del Tribunal de Apelaciones de desestimar el recurso por incum-plimiento con el reglamento, la Autoridad de Carreteras presentó una moción de reconsideración a la que anejó los documentos omitidos y solicitó a dicho tribunal que los acogiera. Esta moción fue declarada sin lugar.
De este dictamen, la Autoridad de Carreteras recurrió ante nos. Vista su solicitud, decidimos revocar la decisión del Tribunal de Apelaciones en el caso de autos sin trámite ulterior, a tenor de la Regla 50 del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI-A, en vista de la patente inobservancia por dicho foro de las disposiciones de la Ley de la Judicatura de 2003 y del Reglamento Transitorio del Tribunal de Apelaciones, Tribunal Supremo de Puerto Rico, 18 de noviembre de 2003. Véase In re Reglamento Transitorio T.A., 160 D.P.R. 680 (2003). Veamos.
II
 La Ley de la Judicatura de 2003(5) reconoce la res-ponsabilidad de toda la ciudadanía de propiciar acceso in-mediato y económico a un sistema de justicia sensible a la realidad de los distintos miembros de la sociedad. Exposi-ción de Motivos de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico 2003 (2003 Leyes de Puerto Rico 971). En reconocimiento al mandato que la Constitución del Estado Libre Asociado de Puerto Rico le da a la Rama Judicial, en la exposición de motivos de esta ley se recalca la responsabilidad de dicha rama de gobierno de “mante-ner la confianza del pueblo y de asegurarle a cada puerto-rriqueño y puertorriqueña el disfrute pleno de sus dere-*190chos así como sus responsabilidades”. Id. Además, la ley determina la competencia de los distintos niveles de tribu-nales de la Rama Judicial, sus deberes y los principios bá-sicos por los que deben guiar su desempeño.
En cuanto al Tribunal de Apelaciones en particular, la Ley de la Judicatura de 2003 dispone que su propósito es proveer a los ciudadanos un foro apelativo mediante el cual un panel de por lo menos tres jueces revise las determinaciones del Tribunal de Primera Instancia y de los organismos y las agencias administrativas. Art. 4.002 de la Ley de la Judicatura de 2003 (4 L.P.R.A. sec. 24w). Respecto a la función revisora del Tribunal de Apelaciones, se expresa que éste “deberá cumplir con el objetivo de [la Ley de la Judicatura de 2003] de dar mayor acceso a la ciudadanía a los procesos judiciales”. Art. 4.002 de la citada ley, 4 L.P.R.A. sec. 24u. A esos efectos, se le instruye a ofrecer acceso fácil, económico y efectivo a sus procedimientos de manera que se “elimin[en] obstáculos y barreras que impidan impartir justicia apelativa a los ciudadanos con reclamos válidos”. íd.
Con relación al acceso fácil y económico a la justicia que debe imperar ante el foro apelativo intermedio, la Ley de la Judicatura de 2003 expresamente faculta al Tribunal Supremo a aprobar reglas internas para regir los procedimientos y la organización del Tribunal de Apelaciones. Éstas, de igual forma, deberán tener como propósito principal proveer un acceso fácil, económico y efectivo a dicho tribunal. El Art. 4.004 de la Ley de la Judicatura de 2003, supra, dispone, en lo pertinente, que:
El reglamento interno del Tribunal de Apelaciones conten-drá, sin limitarse a ello, reglas dirigidas a reducir al mínimo el número de recursos desestimados por defectos de forma o de notificación, reglas que provean oportunidad razonable para la corrección de defectos de forma o de notificación que no afec-ten los derechos de las partes, y reglas que permitan la com-parecencia efectiva de apelantes por derecho propio y en forma pauperis. (Enfasis suplido.)
*191En cumplimiento con este mandato, el Tribunal Supremo de Puerto Rico aprobó el Reglamento Transitorio del Tribunal de Apelaciones, supra, (6) que entró en vigor el 18 de noviembre de 2003. Regla 89 del Reglamento Transito-rio del Tribunal de Apelaciones, supra, pág. 102. Este re-glamento recoge los propósitos enunciados en la Ley de la Judicatura de 2003 y detalla las reglas y los procedimien-tos a seguir en todo proceso ante el tribunal apelativo, así como su competencia, deberes y obligaciones. En su citada Regla 89 dispone que aplica a todo recurso presentado en o con posterioridad a su fecha de vigencia y a todos los pro-cedimientos pendientes ante el Tribunal de Apelaciones a la fecha de entrar en vigor.
En cuanto a los requisitos de forma de los recursos de apelación en casos civiles, el Reglamento Transitorio del Tribunal de Apelaciones requiere que el escrito contenga, entre otras cosas, un apéndice. Regla 16(E) del Reglamento Transitorio del Tribunal de Apelaciones, supra, págs. 26-27. El apéndice de estos recursos incluirá la demanda principal, reconvenciones, demandas contra coparte o de ter-cero y las respectivas contestaciones; la sentencia recurrida y la notificación del archivo en autos de copia de ésta; toda moción presentada ante el tribunal de instancia y toda resolución u orden necesaria para acreditar la inte-rrupción o reanudación del término para presentar el re-curso y la copia de la notificación del archivo en autos de dicha resolución u orden; toda resolución, orden o moción ante el tribunal de instancia que discuta expresamente cualquier asunto presentado o en controversia en el escrito de apelación o que pueda serle útil al tribunal apelativo para resolver la controversia, entre otros documentos. Id., subinciso (1).
Con respecto al apéndice, la Regla 16(E)(3) del Regla-*192mentó Transitorio del Tribunal de Apelaciones, supra, pág. 27, dispone, además, lo siguiente:
El Tribunal de Apelaciones podrá además permitir a la parte apelante la presentación de los documentos [que se re-quieren como parte del apéndice], con posterioridad a la fecha de presentación del escrito de apelación, dentro del término de quince (15) días contado el mismo a partir de la fecha de la notificación de la resolución del Tribunal informándole los do-cumentos omitidos.
La omisión de la presentación de documentos del Apéndice no será causa de desestimación del recurso. (7) (Enfasis suplido.)
Esta regla difiere sustancialmente de su equivalente en el derogado Reglamento del Tribunal de Circuito de Apelaciones de 1996. Véase Comentarios a la Regla 16 del Reglamento Transitorio del Tribunal de Apelaciones, supra, págs. 24-28. Uno de los cambios más importantes se dio precisamente en cuanto al apéndice. A partir de la vigencia del Reglamento Transitorio del Tribunal de Apelaciones, la omisión de documentos en el apéndice no es automáticamente una causa para desestimar el recurso. Id. Esta nueva norma responde al mandato de la Ley de la Judicatura de 2003 de que se eliminen las barreras reglamentarias y de que se reduzca al mínimo el número de recursos desestimados por defectos de forma y notificación. íd.
Como el mismo texto de la regla expresa, el Tribunal de Apelaciones tiene facultad para permitir la presentación de cualquier documento que falte en el apéndice dentro de quince días a partir de la notificación del tribu*193nal de tal omisión. De esa manera se deja plasmado el principio de que los casos se ventilen y resuelvan en los méritos, y el rechazo de la utilización de requisitos de forma como un subterfugio para declinar impartir justicia apelativa a los ciudadanos con reclamos válidos.
Aun desde antes de la vigencia de la Ley de la Judicatura de 2003 y del Reglamento Transitorio del Tribunal de Apelaciones, la norma prevaleciente era que el mecanismo procesal de la desestimación como sanción por el incumplimiento con las normas reglamentarias apelativas debía utilizarse como último recurso. Román et als. v. Román et als., 158 D.P.R. 163 (2002). Justo antes de la aprobación del Reglamento Transitorio del Tribunal de Apelaciones, en Salinas v. S.L.G. Alonso, 160 D.P.R. 647 (2003), reiteramos el rechazo de la desestimación de los recursos ante el Tribunal de Apelaciones como sanción por el incumplimiento con los requisitos reglamentarios. Véase, además, casos allí citados. Es más, en esa instancia dispusimos que, aún bajo el ahora derogado Reglamento del Tribunal de Circuito de Apelaciones, la desestimación debía ser un mecanismo de último recurso y que, en su lugar, se debía conceder un término razonable que usualmente no debería exceder de cinco días, a partir de la notificación por parte del tribunal apelativo de la omisión, para subsanar el incumplimiento reglamentario en cuanto al apéndice se refiere. Ello a pesar de que para entonces era un requisito jurisdiccional anejar el apéndice completo al recurso. Salinas v. Alonso Estrada, supra.
Examinada la normativa vigente sobre el curso de ac-ción que debe seguir el Tribunal de Apelaciones en casos de omisiones reglamentarias en el apéndice de los recursos presentados ante su consideración, veamos los hechos con-cretos del caso de autos.
*194III
La sentencia desestimatoria del Tribunal de Apelacio-nes aquí recurrida tiene fecha de 18 de diciembre de 2003. El Reglamento Transitorio del Tribunal de Apelaciones en-tró en vigor el 20 de noviembre de 2003 y dispuso que apli-caría a todo procedimiento pendiente ante el Tribunal de Apelaciones a la fecha de su vigencia. Regla 89 del Regla-mento Transitorio del Tribunal de Apelaciones, supra. Por su parte, la Ley de la Judicatura de 2003 fue aprobada el 22 de agosto de 2003 y entró en vigor noventa días después de su aprobación. Art. 9.004 de la Ley de la Judicatura de 2003, supra. Por consiguiente, tanto el Reglamento Tran-sitorio del Tribunal de Apelaciones como la Ley de la Judi-catura de 2003 estaban en pleno vigor, previo a que se dic-tara sentencia en el caso de autos. El Panel del Tribunal de Apelaciones al que se le asignó este caso debía, por lo tanto, dar fiel cumplimiento a las disposiciones de ambos cuerpos reglamentarios reseñadas anteriormente.
No obstante, nos sorprende que a pesar de citar en su sentencia el Reglamento Transitorio del Tribunal de Ape-laciones, el foro apelativo no cumple cabalmente con su deber ministerial de promover la resolución de los casos en los méritos y el acceso fácil, económico y efectivo a los pro-cesos apelativos. Ese debe ser el norte de los jueces apela-tivos en el desempeño de sus funciones bajo el ordena-miento legal vigente.
Además, es motivo de preocupación que no se cite en la sentencia recurrida la Regla 16(E)(3) del Reglamento Transitorio del Tribunal de Apelaciones, supra, a los efec-tos de que “[Z]a omisión de la presentación de documentos del Apéndice no será causa de desestimación del recurso” (énfasis suplido) y que, en su lugar, se debe conceder un término de quince días para subsanar cualquier omisión. Tampoco se hace referencia al Art. 4.004 de la Ley de la Judicatura de 2003, supra, que objeta expresamente la *195desestimación de los recursos por defectos de forma o de notificación. Aun si estos mandatos en la ley y en el regla-mento no fueran suficientes, la jurisprudencia de este Tribunal es clara en rechazar tenazmente la desestimación de los recursos como sanción por el incumplimiento con el re-glamento del Tribunal de Apelaciones.
La Ley de la Judicatura de 2003 le reconoce a todo ciudadano el derecho a que su caso sea revisado por un tribunal colegiado y dispone expresamente que las formalidades reglamentarias de los procesos apelativos no son causa legítima, en primera instancia, para menoscabar dicho derecho. Dispone, además, la obligación del Tribunal de Apelaciones de velar por que se eliminen obstáculos y barreras que impidan impartir justicia apelativa para que la ciudadanía pueda gozar de un mayor acceso a los tribunales. Es lamentable que, a pesar de lo anterior, todavía tengamos que expresarnos para evitar la desestimación inmeritoria de recursos ante el Tribunal de Apelaciones. En vista del ordenamiento legal y reglamentario vigente y del trabajo y los esfuerzos económicos que conlleva acudir ante un tribunal apelativo, y ante la posibilidad de soslayar derechos sustantivos de las partes, en nada contribuye a la buena administración de la justicia la actuación del panel del foro apelativo en el caso ante nos.
De otra parte, el Tribunal de Apelaciones utilizó el mismo fundamento del apéndice “fatalmente incompleto” para despachar los argumentos de la Autoridad de Carre-teras al amparo de la Regla 43.5 de Procedimiento Civil, supra, sobre reclamaciones y parte múltiples. Al así actuar, soslayó igualmente su responsabilidad de velar por la ad-judicación de los casos en los méritos y evitar la imposición de obstáculos y barreras reglamentarias que impidan im-partir justicia apelativa.
Por lo tanto, a la luz de lo anterior, resolvemos que erró el Tribunal de Apelaciones al disponer la desestimación de la Apelación de Sentencia Declaratoria interpuesta en el *196caso de autos. En su lugar, debió observar las disposiciones de su reglamento y de la Ley de la Judicatura de 2003 y conceder un término a la parte peticionaria para subsanar la omisión. (8) En vista de que los señalamientos de los do-cumentos omitidos fueron subsanados por la Autoridad de Carreteras mediante la moción de reconsideración presen-tada ante el Tribunal de Apelaciones, dejamos sin efecto la desestimación del recurso por incumplimiento con el regla-mento y le ordenamos a dicho foro a examinar su jurisdic-ción con respecto a los planteamientos de la Autoridad de Carreteras bajo la Regla 43.5 de Procedimiento Civil, supra, luego de solicitar a Fraya que replique en cuanto a este asunto en particular.
> h — !
Por los fundamentos que anteceden, y a tenor de la Re-gla 50 del Reglamento del Tribunal Supremo, supra, expe-dimos el auto de “certiorari” solicitado y procedemos a re-vocar la sentencia del Tribunal de Apelaciones en el caso de autos. Consiguientemente, se devuelve el caso a dicho foro para la continuación de los procedimientos de forma compatible con lo aquí resuelto.

Se dictará Sentencia de conformidad.

Los Jueces Asociados Señores Fuster Berlingeri, Co-rrada Del Río y Rivera Pérez no intervinieron.

 Ley Núm. 201 de 22 de agosto de 2003 (Ley de la Judicatura de 2003), 4 L.P.R.A. see. 24 et seq.


 In re Reglamento Transitorio T.A., 160 D.P.R. 680 (2003), aprobado el 18 de noviembre de 2003, en virtud de la Ley de la Judicatura de 2003. Véase el Regla-mento Transitorio del Tribunal de Apelaciones, Tribunal Supremo de Puerto Rico, 18 de noviembre de 2003. Desde la aprobación de dicha ley, el anterior Tribunal de Circuito de Apelaciones se conoce ahora Tribunal de Apelaciones.


 32 L.P.R.A. Ap. III.


 La regla textualmente dispone:

“Sentencias sobre reclamaciones o partes múltiples

“Cuando un pleito comprenda más de una reclamación, ya sea mediante de-manda, reconvención, demanda contra coparte o demanda contra terceros o figuren en él partes múltiples el tribunal podrá dictar sentencia final en cuanto a una o más de las reclamaciones o partes sin disponer de la totalidad del pleito, siempre que concluya expresamente que no existe razón para posponer dictar sentencia sobre tales reclamaciones o partes hasta la resolución total del pleito, y siempre que ordene expresamente que se registre sentencia.
“Cuando se haga la referida conclusión y orden expresa, la sentencia parcial dictada será final para todos los fines en cuanto a la controversia en ella adjudicada, y una vez sea registrada y se archive en autos copia de su notificación, comenzarán a correr en lo que ella respecta los términos dispuestos en las Reglas 47, 48 y 53.
“En ausencia de la referida conclusión y orden expresa, cualquier orden o cual-quier otra forma de decisión, no importa cómo se denomine, que adjudique menos del total de las reclamaciones o los derechos y obligaciones de menos del total de las partes, no terminará el pleito con respecto a ninguna de las reclamaciones o partes y la orden u otra forma de decisión estará sujeta a reconsideración por el tribunal que la dicte en cualquier momento antes de registrarse sentencia adjudicando todas las reclamaciones y los derechos y obligaciones de las partes.” (Énfasis suplido.) 32 L.P.R.A. Ap. III, R. 43.5.


 Esta ley fue aprobada el 22 agosto de 2003 y entró en vigor noventa días después de su aprobación. Art. 9.004 de la Ley de la Judicatura de 2003 (2003 Leyes de Puerto Rico 971, 996). Con su aprobación se derogó el Plan de Reorganización de la Rama Judicial Núm. 1 de 28 de Julio de 1994, según enmendado, conocido como Ley de la Judicatura de 1994. Art. 9.002 de la Ley de la Judicatura de 2003, Leyes de Puerto Rico, supra, pág. 996.


 Con la aprobación de este Reglamento Transitorio del Tribunal de Apelacio-nes se derogó el Reglamento del Tribunal de Circuito de Apelaciones de 1996. Regla 88 del Reglamento Transitorio del Tribunal de Apelaciones, supra, pág. 102.


 Para el apéndice de los recursos de certiorari ante el Tribunal de Apelaciones hay una disposición idéntica al primer párrafo de la Regla 16(E)(4), supra, pág. 27, sobre el recurso de apelación. Véase la Regla 34(E)(4) del Reglamento Transitorio del Tribunal de Apelaciones, supra, pág. 46. De igual forma, el subinciso (5) de la Regla 34(E) del Reglamento Transitorio del Tribunal de Apelaciones, supra, pág. 46, ex-presa que “[e]l Tribunal de Apelaciones dará oportunidad a las partes de corregir cualquier defecto de forma del recurso [de certiorari]”.


6) También el foro apelativo pudo haber acogido la moción de reconsideración de la Autoridad de Carreteras y dejar sin efecto la desestimación del recurso. Para entonces ya tenía a su disposición los documentos omitidos en el apéndice del recurso y podía proceder a adjudicar la controversia planteada en sus méritos.